Citation Nr: 1015101	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck disorder.  

2.  Entitlement to service connection for a neck disorder, 
including cervical spine arthritis and degenerative disc 
disease and left cervical radiculopathy (previous claimed as 
torticollis).  

3.  Entitlement to service connection for left shoulder 
acromioclavicular joint osteoarthritis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from July 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Veteran has claimed service connection for disorders of 
his neck, left shoulder, and left upper arm.  Because the 
medical evidence clearly shows that the Veteran's claimed 
left upper arm pain is related to diagnosed degenerative disc 
disease of the cervical spine and that he has a separate and 
distinct left shoulder disorder, the Board has 
recharacterized the issues as set forth above.  


FINDINGS OF FACT

1.  A rating decision in October 1989 denied service 
connection for torticollis.  The Veteran was notified of that 
decision and did not file a notice of disagreement within one 
year.  

2.  Evidence added to the record since October 1989 is not 
cumulative or redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The medical evidence shows that the Veteran's current 
degenerative disc disease of the cervical spine is not 
related to the manifestations shown in service.  

4.  The medical evidence shows that the Veteran's current 
left shoulder acromioclavicular joint osteoarthritis is 
related to a left shoulder injury during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1989 rating decision, 
which denied the Veteran's claim for service connection for 
torticollis, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2009).

2.  The criteria are not met for service connection for a 
neck disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

3.  The criteria are met for service connection for left 
shoulder acromioclavicular joint osteoarthritis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

The Board notes that the Veteran's claims were received in 
July 2007.  Prior to the adjudication of the claims, the RO 
provided notice to the Veteran regarding VA's duty to notify 
and to assist.  Specifically, the VCAA notification: (1) 
informed the Veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the Veteran about the information and evidence that 
VA will seek to provide; and (3) informed the Veteran about 
the information and evidence that the veteran is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the VCAA notices comport with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen a 
previously denied claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The duty to notify requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the letter sent to the 
Veteran in August 2007 advised him of the evidence and 
information necessary to establish entitlement to the 
underlying claim for service connection, the basis for the 
prior final denials, and the particular evidence and 
information necessary to reopen the claim.  The provisions of 
Kent have therefore been met.  

As discussed below, the Board has concluded that new and 
material evidence has been received to reopen the Veteran's 
claim.  However, because service connection for a neck 
disorder is being denied on the merits, there is no question 
as to the rating or effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

VA need not conduct an examination with respect to the claim 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Law and regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Analysis 

Service connection for torticollis was initially denied by a 
rating decision in April 1962, on the basis that the disorder 
shown in service was acute and transitory, without chronic 
residuals.  The Veteran did not appeal that decision.  A 
rating decision in October 1989 determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for torticollis, because the disorder 
was not shown on the last examination.  The Veteran also did 
not appeal that decision.  

The evidence of record at the time of the October 1989 rating 
decision included the Veteran's service treatment records, 
the report of a VA compensation examination in April 1962, 
and private treatment records dated from 1984 to 1989.  

The Veteran's service treatment records show that he was 
treated in October 1956 for spasm of the sternocleidomastoid 
muscle, diagnosed as acute torticollis; by later in the 
afternoon the same day, he was noted to be "feeling well."  
The records also show that the Veteran sprained his right 
shoulder throwing a ball in April 1957; he was treated with 
diathermy and rest for two weeks.  The remainder of the 
service treatment records, including the report of the 
Veteran's separation examination, are silent for any mention 
of neck or left shoulder complaints, pertinent abnormal 
clinical findings, or diagnoses; the examination of the spine 
and upper extremities was noted to be normal.  

The April 1962 VA compensation examination report indicates 
that the musculoskeletal examination was normal.  Torticollis 
was not diagnosed.  The private treatment records dated from 
1984 to 1989 do not reflect any complaints or diagnosis 
indicative of torticollis.  The report of cervical spine x-
rays in May 1986 notes significant degenerative arthritis of 
the cervical spine, as well as mild bilateral neuroforaminal 
narrowing at C5-6 and C6-7; x-rays of the left shoulder joint 
were noted to be normal.  

In July 2007, the Veteran submitted a statement in which he 
described in some detail an in-service injury to his neck and 
shoulders in early 1955, indicating that he was taken to a 
field evacuation hospital where his arm was placed in a sling 
and he was given pain killers and a couple days rest.  He 
claimed that "over all the years" since service, his 
shoulders, neck, and left arm had continued to bother him.  
The Veteran indicated in his statement that he had been given 
pain medication and Cortisone injections and that corrective 
surgery was being contemplated.  

VA clinic records beginning in May 2007 note the Veteran's 
complaint of neck and left shoulder pain.  An MRI of the 
cervical spine in May 2007 revealed multilevel moderate to 
severe degenerative disc disease and moderate to severe 
foraminal narrowing at C5-6 on the left.  X-rays of the left 
shoulder reportedly showed mild degenerative spurring of the 
acromioclavicular joint and flattening of the humeral head 
consistent with an old Hill Sachs fracture.  

The Veteran underwent a VA compensation examination in 
November 2007 to evaluate his neck, left shoulder, and left 
arm.  He reported the 1955 injury, but stated that he did not 
seek immediate treatment; the Veteran noted that he 
eventually did receive treatment and was given a diagnosis of 
left shoulder sprain in 1957.  The Veteran stated that he had 
had worsening shoulder pain since then.  He also described 
shooting pain down his left arm to his elbow and indicated 
that he sometimes had difficulty with fine motor control of 
his fingers, e.g., buttoning a shirt.  The examiner discussed 
the recorded medical history regarding the Veteran's neck and 
left shoulder disorders, as set forth above, as well as his 
current clinical findings.  Diagnoses of degenerative disc 
disease of the cervical spine, cervical radiculopathy, and 
mild left shoulder acromioclavicular joint osteoarthritis 
were assigned.  In discussing the etiology of the claimed 
disorders, the examiner stated that it was less likely than 
not that the Veteran's cervical disc disease and secondary 
radiculopathy were related to the symptoms and treatment that 
occurred in service.  He indicated that they were more likely 
related to other etiology.  As for the left shoulder 
osteoarthritis, the examiner stated that it was at least as 
likely as not that the current arthritis was related to the 
left shoulder injury that was described in service.  He 
indicated that there was definite evidence of prior trauma to 
the shoulder joint.  The examiner noted that he could not 
verify the injury reported by the Veteran earlier in service, 
but he seemed to indicate that the left shoulder injury that 
was described in the service treatment records was sufficient 
to cause the Veteran's current arthritis.  

Neck disorder

First, the Board finds that the evidence added to the record 
since the October 1989 rating decision regarding a neck 
disorder was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
the existence of a current disability.  It is not cumulative 
or redundant of previous evidence and raises a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board observes that it does not appear that the private x-ray 
reports showing degenerative arthritis of the cervical spine 
in 1986 were considered in the October 1989 rating decision 
that denied service connection.  Those reports will be 
considered in conjunction with the Veteran's application to 
reopen his claim.  To the extent that it may have constituted 
error not to consider those reports in 1989, the Veteran is 
not prejudiced by the Board's consideration of that evidence 
at this time, since the claim is being denied on the merits, 
as discussed below.  

The next step, then, is to consider the claim based on all of 
the evidence of record.  In order to establish service 
connection for a claimed disorder, there generally must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the evidence clearly shows that the Veteran 
currently has degenerative disc disease of the cervical spine 
(although there is no medical evidence of torticollis since 
the Veteran's separation from service).  There is also 
medical evidence that the Veteran had acute torticollis 
during service.  However, there is no medical evidence of a 
nexus between the current degenerative disc disease (or the 
degenerative arthritis) diagnosed after service and the 
symptoms and clinical findings in service.  Moreover, a VA 
examiner has provided an affirmative opinion that indicates 
that there is no nexus between the current degenerative disc 
disease and the manifestations noted in service.  Thus, the 
only medical nexus evidence of record is unfavorable to the 
Veteran's claim.  Therefore, the Board finds that the Hickson 
criteria for service connection are not met.  

The Board recognizes that the regulations provide that the 
required nexus may, in some circumstances, be met by lay 
evidence of continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  In this case, although the Veteran has reported 
continuing problems with his neck since his separation from 
service, he has not specifically reported continuing symptoms 
similar to the symptoms he had in service, which were shown 
at that time to be due to spasm of the sternocleidomastoid 
muscle.  

Moreover, evidence of continuity of symptomatology is 
rebuttable.  In this regard, the Board observes that the 
Veteran has provided conflicting stories concerning the 
treatment he received following his claimed neck and shoulder 
injury in 1955.  This detracts from the credibility of all of 
his statements.  Further, the Veteran's symptoms - neck pain 
- can be due to multiple etiologies.  He clearly had 
torticollis due to muscle spasm during service.  He has 
currently been diagnosed as having degenerative disc disease, 
and there is no medical evidence of torticollis since the 
Veteran's separation from service.  Medical evidence is 
needed to determine whether the two diagnoses are related or 
whether his current symptomatology is related to the 
manifestations shown in service.  In this case, the only 
medical opinion that is of record is unfavorable to the 
Veteran's claim.  The Board accords that medical opinion much 
more probative weight than the Veteran's own lay statements, 
which have dubious credibility.  Therefore, the Board finds 
that the required nexus is not established based on 
continuity of symptomatology.  

For all the foregoing reasons, the claim for a neck disorder, 
including cervical spine arthritis and degenerative disc 
disease and left cervical radiculopathy, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Left shoulder acromioclavicular joint osteoarthritis

As discussed above, the Veteran has provided conflicting 
reports concerning treatment following an undocumented injury 
in 1955, reducing the credibility of his statements as to the 
occurrence of the injury.  However, the service treatment 
records clearly show that he was treated during service for a 
left shoulder sprain in 1957.  The November 2007 VA examiner 
indicated that the recent x-ray findings of osteoarthritis in 
the shoulder, in addition to evidence consistent with a prior 
fracture, were indicative of prior trauma.  Noting the 
recorded treatment for left shoulder trauma during service, 
the examiner opined that it was at least as likely as not 
that the current left shoulder findings were related to the 
manifestations shown in service.  There is no medical 
evidence to the contrary.  

Therefore, according the Veteran the benefit of the doubt, 
the Board concludes that the Hickson criteria are met and 
that service connection is established for left shoulder 
acromioclavicular joint osteoarthritis.  




ORDER

New and material evidence having been presented, the claim 
for service connection for a neck disorder is reopened; to 
this extent the appeal is allowed.  

Service connection for a neck disorder, including cervical 
spine arthritis and degenerative disc disease and left 
cervical radiculopathy (previous claimed as torticollis), is 
denied.  

Service connection for left shoulder acromioclavicular joint 
osteoarthritis is granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


